PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/301,141
Filing Date: 30 Sep 2016
Appellant(s): BAJEMA et al.



__________________
NICHOLAS P. COLEMAN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/05/2021.
Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejection
The following ground(s) of rejection are applicable to the appealed claims:
	Claims 1, 3-5, 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (USPGPub 2012/0316589) in view of Stuart et al. (USPN 5,114,401) and Weiner et al. (USPGPub 2015/0148601). Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer(USPGPub 2012/0316589) in view of Stuart et al. (USPN 5,114,401) and Weiner et al. (USPGPub 2015/0148601) as applied to Claim 1 above, and further in view of Kondorsky et al. (U.S. PGPub 2008/0255475). Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer (USPGPub 2012/0316589) in view of Stuart et al. (USPN 5,114,401) and Weiner et al. (USPGPub 2015/0148601) as applied to Claim 1 above, and further in view of Klocke et al. (U.S. PGPub 2015/0335860).

Response to Arguments
	Appellant’s arguments begin on Page 4 of the brief under the header “VI. Argument.” Examiner will address these arguments here. In the present case, arguments are directed to independent Claim 1. Claim 1 was rejected over Schaeffer (USPGPub 2012/0316589) in view of 
	Secondary reference Weiner et al. was relied upon to teach “the plurality of second markings comprising circular bands surrounding the shaft.” See Final Rejection dated 11/06/2020. In the third paragraph of Page 4 of the brief, Appellant states “[a]ppellant respectfully submits that a prima facie case of obviousness is lacking with respect to claim 1, as a proper reason with a rational underpinning for combining the reference teachings has not been provided.” In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), the Supreme Court identified a number of rationales to support a conclusion of obviousness, one such rational being a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2143(I). 
	Primary reference Schaeffer discloses a catheter (10) having a shaft (20) with a proximal portion having a plurality of markings (30) perceptible by a clinician without the use of one of ordinary skill in the present art would rely on secondary reference Weiner et al. to configure the plurality of markings of Schaeffer to be circular bands as disclosed by Weiner et al. to provide a 360 degree circumferential view of the plurality of markings about the shaft of the catheter (Weiner et al. ¶ 0027). This motivation has been clearly articulated in the Final Rejection dated 11/06/2020. 
	In response to this “teaching, suggestion, or motivation” in prior art Weiner et al., Appellant argues the purpose of primary reference Schaeffer’s plurality of markings is “to indicate the location of the raised element 50 about the circumference of the elongate shaft.” (See first full paragraph of brief Page 5). This is not disputed by Examiner. Appellant goes on to argue in the first full paragraph of Page 6 of the brief that the “Examiner alleges that it would have been obvious to substitute the circular bands of Weiner for the longitudinal marking indicia of Schaeffer.” Appellant then states that this makes little sense where “[m]arkings that surround the entire shaft, such as a circumferential band, would render Schaeffer useless for its intended purpose, precisely because circumferential bands cannot indicate to a care provider any particular circumferential position [of raised element 50].” (See second paragraph of brief Page 6). 
	It was held in In re Schulpen that a secondary reference runs counter to obviousness where the modification proposed by said secondary reference renders the proposed modified apparatus inoperative to produce a function of the primary reference. In re Schulpen, 390 F.2d 1009, 1013, 157 USPQ 52, 55 (CCPA 1968). Be that as it may, this is not the case in the modification proposed by Examiner. To begin with, Examiner never alleges “it would have been obvious to substitute the circular bands of Weiner for the longitudinal marking indicia of Schaeffer.” At no point in the prosecution history of the present case does Examiner propose a substitution of the marking indicia of primary reference Schaeffer for the marking indicia of some other reference, let alone secondary reference Weiner et al. It is examiner’s position that substituting the linear marking indicia 30 of Schaeffer (as seen in Schaeffer Fig. 1) for the circular bands 126a of Weiner et al. (as seen in Weiner et al. Figs. 2 and 3) would render the marking indicia of Schaeffer inoperable of performing the function of “indicat[ing] the location of the raised element 50 about the circumference of the elongate shaft” as correctly characterized by Appellant in the first full paragraph of brief Page 5. 
	Furthermore, it is examiner’s position that one of ordinary skill in the present art would not have substituted the linear marking indicia 30 of Schaeffer (as seen in Schaeffer Fig. 1) for the circular bands 126a of Weiner et al. (as seen in Weiner et al. Figs. 2 and 3) as one of ordinary skill in the present art would have recognized that by doing so, primary reference Shaeffer would be rendered inoperable of performing the function of “indicat[ing] the location of the raised element 50 about the circumference of the elongate shaft.” In the Final Rejection dated 11/06/2020, the precise language used in the modification of primary reference Schaeffer with secondary reference Weiner et al. is as follows, “it would have been obvious before the effective filing date of the present invention to have configured the plurality of second markings of Schaeffer to be circular bands surrounding the shaft as disclosed by Weiner thus providing a 360 degree circumferential view of the plurality of markings about the shaft.” When used in the rejection, the term “configured” is to be applied its ordinary meaning, to set up for operation especially in a particular way. Examiner contends that one of ordinary skill in 
	In support of what one of ordinary skill would have done with the modification of Schaeffer, examiner directed Appellant to PGPub paragraph 0055 of Schaeffer in both the 103 rejection and arguments, paragraph 0055 being reproduced here,
The marking indicia 30 can be formed in any suitable manner. For instance, as illustrated in FIGS. 1 and 2, the marking indicia 30 is a stripe printed on, painted onto, or attached to the outside surface of the shaft 20. In another exemplary catheter, the marking indicia is embedded into the exterior surface of the shaft with a translucent portion of the shaft allowing the marking indicia to be viewed therethrough. In another exemplary embodiment, the marking indicia can comprise a material embedded into the shaft. For example, the marking indicia can be a contrasting colored polymer portion embedded into the shaft. Alternatively, the marking indicia can comprise a different material than the shaft. In another exemplary catheter, the marking indicia is an engraved mark or marks on the shaft. While FIGS. 1 and 2 disclose a single line comprising the marking indicia 30, those skilled in the art can readily select the necessary marking indicia, or combinations of marking indicia, necessary for use in carrying out a particular procedure, e.g., multiple lines, varying thicknesses of lines, continuous lines, interrupted lines, non-linear indicia, colors, patterns, depressions, protrusions, protrusions on the proximal and/or distal balloon necks.
Setting aside the fact that primary reference Schaeffer PGPub paragraph 0055 could likely constitute an implicit disclosure of Appellant’s circular bands, it is examiner’s position that one of ordinary skill in the art is not only encouraged to modify the marking indicia of primary reference Schaeffer, but is given guidance on how a plurality of combinations could be rendered. Likewise, secondary reference Weiner et al. also encourages one of ordinary skill in the present art to configure marking indicia in various ways. “In some embodiments, the visual markers 126 may be formed from ink, paint, colored pigment, or other suitable materials applied to the outer surface of the catheter 114.” Weiner et al. PGPub paragraph 0028. In another embodiment of Weiner et al., “visual markers 426 may be formed using a variety of known methods including, but not limited to, crimping, pad printing, hot stamping, laser, adhesion, coating, painting, or other suitable methods. Weiner et al. PGPub paragraph 0033. 
	Armed with the teachings of both Schaeffer and Weiner et al., one of ordinary skill could have configured the marking indicia of Schaeffer to be “circular bands” while maintaining the full functionality of Schaeffer by having the portion of the band indicating raised element 50 be one color wherein the remainder of the band circumscribing the shaft is a second color, or by having the portion of the band indicating raised element 50 be of one thickness wherein the remainder of the band circumscribing the shaft is of a second thickness, or by having the portion of the band indicating raised element 50 be a continuous line wherein the remainder of the band circumscribing the shaft is interrupted lines, or any combination of the aforementioned, all of which are pulled from Schaeffer PGPub paragraph 0055. Based on the 
	To counter the above argument and the teachings of Schaeffer PGPub paragraph 0055, Appellant argues near the bottom of Page 7 of the brief that “while the Examiner has attempted to fabricate a possible scenario in which circumferential bands in the context of Schaeffer could be forced to perform the same function of those originally disclosed by Schaeffer, he falls into the trap of not providing a reason for the combination of Weiner with Schaeffer (as required by KSR), but rather assuming that the combination has already occurred, and then “back-modifying” the combination in a manner that may still be able to function as the primary reference alone would function.” It should be noted that the examiner has not attempted to “fabricate” anything but instead has given a motivation to combine the references. 


	Appellant ends the argument by again relying on the narrow mischaracterization of Schaeffer in view of Weiner et al. at the end of Page 8 of the brief by submitting that “taking away Schaeffer’s marking indicia 30’s ability to easily visualize a particular circumferential position by extending those markings all the way around the circumference of the catheter, as taught by Weiner, cannot be a reason for combining the references with any rational combinations of marking indicia” and elicits that “those skilled in the art can readily select the necessary marking indicia […] necessary for use in carrying out a particular procedure.” Accordingly, the 103 obviousness rejection of Claim 1 over Schaeffer (USPGPub 2012/0316589) in view of Stuart et al. (USPN 5,114,401) and Weiner et al. (USPGPub 2015/0148601) should be upheld.
	As Claim 1 is the only claim upon which arguments are directed, Examiner respectfully requests that all rejections in the present case be upheld.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM R FREHE/
Examiner, Art Unit 3783    
                                                                                                                                                                                                    
Conferees:
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783            
                                                                                                                                                                                            /Daniel DePumpo/
RQAS
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.